Citation Nr: 1732690	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, base of tongue and pharynx, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the above claimed disability.

The Veteran testified at a May 2012 hearing held before the undersigned Acting Veterans Law Judge via videoconference from the RO.  A transcript is associated with the claims file.

In April 2014, the Board remanded the matter to the AOJ for further development to include providing a VA examination with respect to the claimed condition.  The matter was returned to the Board after additional development and readjudication by the AOJ.  In November 2016, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  The VHA opinion report, dated January 2017, has been associated with the claims file.


FINDINGS OF FACT

The Veteran's squamous cell carcinoma of the base of tongue and pharynx did not manifest in active service and is not otherwise etiologically related to his active service, including exposure to herbicides such as Agent Orange during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the base of tongue and pharynx have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO issued May and June 2010 letters to the Veteran prior to the initial adjudication of his claim.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  The Veteran has not alleged any lack of notice or any prejudice from any alleged lack of notice.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  

The Board notes that the Veteran and his representative demonstrated a full and complete understanding of the necessary elements of his claims, and received further instruction regarding those elements, at the May 2012 hearing before the undersigned Acting VLJ.  The Acting VLJ asked questions regarding the existence of other relevant evidence, explained the evidence necessary to establish the claim, and otherwise fulfilled his responsibilities with respect to notification and assistance at the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There has been no suggestion by the Veteran or his attorney that these duties were not satisfied during the hearing in this case.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any relevant records aside from those that are already in evidence.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

While the etiological opinions are flawed, the Board obtained a January 2017 VHA opinion which is adequate and provides sufficient medical evidence to decide the claim.  In November 2016, the Board requested a VHA advisory opinion.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a).  The resulting VHA opinion was received by the Board in January 2017 and has been included in the claims folder for review.   In January 2017, a copy of the VHA opinion was sent to the Veteran at his last known address and a copy was sent to his representatives.  More than sixty (60) days have elapsed since a copy of the opinion was sent to the Veteran and his representatives.  The Board has followed, to the extent possible, the required procedures for obtaining and relying upon a VHA advisory opinion.  See 38 C.F.R. §§ 20.901, 20.903.

The January 2017 VHA opinion was based on a review of the claims file and includes the requested opinion regarding the alleged etiological relationship between in-service exposure to herbicides, such as Agent Orange, and the Veteran's squamous cell carcinoma of the base of tongue and pharynx.  The examiner provided a full and complete rationale for that etiological opinion, so the opinion is adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

To the extent the reviewer failed to address any other theory of etiological relationship between the Veteran's active service and his later carcinoma, the Veteran has not suggested an etiological connection to any other in-service injury or disease.  Similarly, the Board, after reviewing the entire record, finds no indication that any other in-service injury or disease may be associated with the claimed disability.   See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  The VHA advisory opinion adequately addresses the only etiological question raised by the record, and obtaining such substantially complies with the intent of prior Board remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

The Veteran claims that he developed squamous cell carcinoma of the base of tongue and pharynx due to exposure to herbicides, including Agent Orange, during his active service in Vietnam.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  Malignant tumors are listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease do apply in the instant case.  However, the record establishes, and the Veteran has not argued otherwise, that his squamous cell carcinoma of the base of tongue and pharynx was first diagnosed many years after his active service.  See May 2012 Hearing Tr. at p.3 (acknowledging diagnosis in late 2009 or early 2010); see also August 2014 VA Examination (discussing history of condition with onset of symptoms in 2009).  Therefore, the record is against finding any continuity of symptomatology or any diagnosis during a presumptive period and the criteria for obtaining presumptive service connection for a chronic disease have not been met.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran did serve in Vietnam and that service creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (there is a rebuttable presumption of herbicide exposure in the case of veterans who served in Vietnam); see also 38 C.F.R. § 3.307(a)(6)(iii) (presumption for Vietnam veterans who have conditions listed in 38 C.F.R. § 3.309(e)).  The record contains no evidence to rebut the presumption of herbicide exposure.  Therefore, the Board finds that the Veteran was exposed to herbicides.

The diseases presumptively associated with herbicide exposure do not specifically include the squamous cell carcinoma of the base of tongue and pharynx and do not otherwise include categories of cancer that would apply to the Veteran's condition.  38 C.F.R. § 3.309(e) (2016).  For example, the regulations specifically limit "respiratory cancers" to "cancer of the lung, bronchus, larynx, or trachea."  38 C.F.R. § 3.309(e).  There is no ambiguity in this list, particularly when viewed in light of the most recent update to the regulations made pursuant to the Agent Orange Act of 1991 (38 U.S.C. 1116).  See Veterans and Agent Orange:  Update 2010, 77 Fed. Reg. 47924-01 (Aug. 10, 2012) ("Consistent with its finding in Update 2008, NAS in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and the following conditions:  (1)  Cancers of the oral cavity..., pharynx (including tonsils),...").  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(e).

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The evidence of record establishes that the Veteran served in Vietnam and that he was exposed to herbicides (e.g. Agent Orange) during his active service.  See 38 U.S.C.A. § 1116(f).  An in-service event has been established.  Moreover, as already noted, the Veteran was diagnosed with squamous cell carcinoma of the base of tongue and pharynx and received treatment during the appeal period, so a current disability has also been established.  The remaining element for a direct service connection claim is a causal nexus between the exposure to herbicides during service and his recently diagnosed cancer.  Shedden, 381 F.3d at 1167.

The Veteran has indicated that he believes that his squamous cell carcinoma of the base of tongue and pharynx is related to his service, particularly, to herbicide exposure during his service in Vietnam.  See, e.g., May 2012 Hearing Transcript.  The record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of his cancer, particularly where there are multiple possible causes (including tobacco use) and, as discussed below, his theory of causation lacks support in the medical literature.  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of his squamous cell carcinoma of the base of tongue and pharynx is not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The evidence of record establishes that the Veteran first noticed symptoms related to his cancer in 2009.  His treating physician diagnosed squamous cell carcinoma of the base of tongue and pharynx in late 2009 or early 2010.  He received treatment and his cancer is now in remission.  See May 2012 Board Hearing Tr. at 3-4.  He has acknowledged a history of smoking (before his active service, during his active service, and, after quitting in 1970, beginning again around 2003).  Id. at 8; see also July 2010 VA Examination ("The patient states that he did smoke until January of 2010."). Based on the Veteran's statements and the medical evidence, the Board finds a six pack-year smoking history.

A June 2012 letter from his private physician indicated that the Veteran "had repeated exposure to agent orange", but that his "pathology did not show HPV (human papilloma virus)".  Therefore, he concluded, "it is as likely as not that the agent orange exposure contributed to his carcinoma."  However, the private physician makes no reference to the Veteran's history of smoking.  Compare, e.g., January 2017 VHA Opinion (identifying cigarette smoking as a significant risk factor for the Veteran's cancer).  The Board finds that the private physician's etiological opinion has very little probative value as it fails to mention an important risk factor for the Veteran's cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  

In August 2014, the Veteran underwent a VA examination to determine the nature of the Veteran's current disability (i.e. residuals of the cancer) and the etiology of his diagnosed cancer.  The examiner provided an opinion that did not directly address the etiological question at issue.  Instead, he opined that the diagnosed condition was "at least as likely as not aggravated beyond its natural progression by (insert 'service connected condition')."  The rationale consisted solely of reference to the private physician's statement that "agent orange could have been cause [sic] carcinoma."  As noted above, the private physician made no mention of a smoking history, so his opinion had little probative value.  The VA examiner's mere repetition of another physician's statement that fails to mention an important risk factor (see the January 2017 VHA Opinion discussed below) does not imbue it with probative value.  Moreover, the statement that herbicide agents "could have been" the cause of the Veteran's cancer is insufficiently definite to constitute a probative etiological opinion.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  

VA obtained a clarifying opinion from the VA examiner in October 2014.  The examiner discussed secondary service connection (relation between the Veteran's cancer and his hearing loss and tinnitus), but concluded he was not competent to provide an opinion.  He then stated that "Claimant did not provide a smoking history and did not present on day of evaluation as a smoker."  He concluded that, because "the claimant did not provide a record of smoking history,....the claimant's squamous cell carcinoma is at least as likely as not caused by the established exposure to herbicide agents in Vietnam."  This opinion and rationale are explicitly based on an inaccurate understanding of the Veteran's smoking history, so the conclusion has no probative value.  Reonal, 5 Vet. App. at 461; accord Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning").

Because the prior examiner had raised the issue of secondary service connection and had based his opinion on an inaccurate understanding of the Veteran's smoking history, the RO obtained another opinion.  A December 2014 VA examiner opined that the Veteran's condition was not aggravated beyond its natural progression by any in-service event.  He also opined that "there is no evidence suggesting any connection of his claimed condition to any in-service event or injury, thus no aggravation either.  If anything, smoking is more reasonable as an aggravating factor or even a cause of his claimed condition."  The examiner noted that smoking is a known carcinogen and is the more likely cause of the Veteran's claimed condition than any other exposure.  Because the opinion is largely couched in terms of aggravation, the Board gives it little probative weight, though it does give some probative weight to the clear and concise statement:  "Smoking is a known carcinogen and is more likely than not the cause of his claimed condition."  Nieves-Rodriguez, 22 Vet. App. at 304.

Finally, because the above etiological evidence was insufficient to resolve this matter, the Board obtained a January 2017 VHA advisory opinion.  The reviewer opined that exposure to tobacco smoke is the primary risk factor for developing oral (base of tongue) and/or oropharyngeal cancer.  The reviewer stated there is "no evidence in any literature of Agent Orange being of any risk factor [for] oral or oropharyngeal cancer."  He concluded that the Veteran's cancer was less likely than not caused by or contributed to by conceded exposure to herbicide agents.

The Board finds that the VHA advisory opinion provides significant probative evidence against the conclusion that there is, at least as likely as not, a causal nexus between the Veteran's herbicide exposure during active service and his squamous cell carcinoma of the base of tongue and pharynx.  Id.  The opinion is based on a complete and accurate medical history (including smoking history), a review of the relevant medical literature, and is stated to the requisite degree of medical certainty.  The January 2017 VHA opinion is the most probative evidence of record on the etiological issue.

The evidence of record contains no other evidence supporting a finding of an etiological link between herbicide exposure and the Veteran's recently-diagnosed squamous cell carcinoma of the base of tongue and pharynx.

The Board also finds that there is no competent, probative evidence linking the Veteran's cancer to his service-connected conditions (hearing loss and tinnitus), but there is probative evidence against any such connection (either via causation or aggravation).  See, e.g., December 2014 VA Examination.

Accordingly, the Board concludes that the evidence is against finding the Veteran's squamous cell carcinoma of the base of tongue and pharynx is etiologically related to his in-service herbicide exposure and, therefore, the criteria for service connection for squamous cell carcinoma of the base of tongue and pharynx have not been met.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for squamous cell carcinoma of the base of tongue and pharynx is denied.


ORDER

Entitlement to service connection for squamous cell carcinoma, base of tongue and pharynx, is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


